Citation Nr: 0930527	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION


The Veteran had active service from January 1970 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has hypertension causally related 
to active service.  After reviewing the record, the Board 
finds that VA has not completed its duty to assist under the 
VCAA.  A September 2006 VA medical record reflects that the 
Veteran has hypertension.  For the reasons noted below, the 
Board finds that the Veteran should be afforded a VA 
examination to determine if his current disability is 
etiologically related to active service.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record includes numerous service treatment 
records (STRs) which reflect systolic blood pressure readings 
of 140 or above, and diastolic blood pressure readings of 90 
or above.  STRs, dated in February 1984, reflect that the 
Veteran had 15 blood pressure readings in three days; the 
diagnosis was hypertension, possibly labile.  The Veteran's 
report of medical history, dated in October 1989, reflects 
the examiner's notation that the Veteran had borderline high 
blood pressure.  

Because the evidence of record includes a current diagnosis 
of hypertension and a diagnosis of hypertension, possible 
labile, in service, the Board finds that a VA examination and 
opinion regarding the etiology of the Veteran's current 
hypertension would further assist the Board in developing a 
more complete picture of the Veteran's disability.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine if the Veteran's 
hypertension is etiologically related to 
active service.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner 
is asked to opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
hypertension is related to the Veteran's 
military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
hypertension on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


